DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 9-12), red on claims 1-20,  in the reply filed on 12/07/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8, 11, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 4,693,642).
Regarding claim 1, Mair discloses a drill comprising: a body 98 without a back taper, the body having a flow path 118 of coolant fluid inside, the flow path being branched to a first flow path 124 (Fig. 3) and a second flow path 122 (Fig. 4)  inside the 
It is noted while Mair is silent about what types of the coolant fluid is, it is inherent that it includes cutting oil which is a common type of coolant fluids. 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the second flow path having a pressure loss by which the cutting oil is not scattered from the second supply port in a radial direction of the body but exuded from the second supply port.”, it is noted that the prior art used in the rejection is capable of being used for this function. 
It is noted that the drill of Mair is capable of the above features. For example, the pressure loss on the second flow pass is dependent on fluid viscosity, the flow rate, etc. Depending on the real application conditions such as “the fluid properties, the  flow velocity of the fluid, the pressure of the fluid, etc.”, the drill of Mair is capable of the 
Regarding claim 2, Mair discloses a cross section of at least a part of the second flow path has an area causing the pressure loss. (As described in claim 1 above, depending on the application condition such as the fluid viscosity, the material and roughness of the wall of the second flow path, the fluid will encounter pressure loss.)
Regarding claims 4 and 13, Mair discloses the first flow path supplies a first quantity of the cutting oil to the first supply port while the second flow path supplies a second quantity of the cutting oil to the second supply port. Mair does not disclose the first quantity being not less than twice the second quantity. However, one having ordinary skill in the art would have recognized the quantity of the cutting oils in the first flow path and the second flow path are depending on the actual application conditions such as the required cooling for the workpiece and the cutting head assembly, and the oil film properties between the bearing 112 and the bushing (or the workpiece). It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to select the first quantity being not less than twice the second quantity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 5 and 15, Mair discloses the body and the cutting edge part form a holder 100 that holds at least one cutting edge108  interchangeably. (Fig. 3, col. 5 lines 6-23)
Regarding claims 6 and 17, Mair discloses a diameter of the cutting edge part (defined by the cutting elements 108, Figs. 2 and 3) is larger than a diameter of the body in a cutting edge part side.
Regarding claim 8, Mair discloses the drill according to claim 1; and the bush 66.
Regarding claim 11, Mair discloses a drilling method for producing a drilled product comprising: using at least the drill according to claim 1 and the bush for drilling the workpiece; and supplying the cutting oil.

Claims 3, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mair and further in view of Ach et al. (US 2015/0298222).
Regarding claim 3, Mair does not disclose at least a part of the second flow path has been formed by a porous material or a clearance between a male screw and a female screw, the porous material or the clearance between the male screw and the female screw causing the pressure loss.
Ach discloses a machining tool 2 including a core structure 26 spanning from a shank part 12 to a cutting part 16. The core structure is designed as porous structure. (Paragraphs 44, 48, Figs. 1-5). Ach further discloses the machining tool has at least one outlet point 35 for coolant or lubricant. (Paragraph 45). The core structure is directed to the outside for form the outlet point 35. The outlet is formed in a circumferential wall 36 in the area of the tool tip and is formed as a porous structure. (Paragraph 45, abstract).
It would have been obvious to one having ordinary skill in the art to modify the drill of Mair to have a core structure having porous material including at least a part of 
Regarding claim 12, as described in claim 3 above, Mair in view of Ach discloses at least a part of the second flow path has been formed by a porous material or a clearance between a male screw and a female screw, the porous material or the clearance between the male screw and the female screw causing the pressure loss.
Regarding claim 14, Mair in view of Ach discloses the first flow path supplies a first quantity of the cutting oil to the first supply port while the second flow path supplies a second quantity of the cutting oil to the second supply port. Mair in view of Ach does not disclose the first quantity being not less than twice the second quantity. However, one having ordinary skill in the art would have recognized the quantities of the cutting oil in the first flow path and the second flow path are depending on the actual application conditions such as the required cooling for the workpiece and the cutting head assembly, and the oil film properties between the bearing 112 and the bushing (or the workpiece). It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the size or the properties of the first flow path and the second flow path such that the first quantity being not less than twice the second quantity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
Regarding claim 16, Mair in view of Ach discloses the body and the cutting edge part form a holder 100 that holds at least one cutting edge108  interchangeably. (Fig. 3, col. 5 lines 6-23, Mair)
Regarding claim 18, Mair in view of Ach discloses a diameter of the cutting edge part (defined by the cutting elements 108, Figs. 2 and 3, Mair) is larger than a diameter of the body in a cutting edge part side.

Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mair and further in view of Hyatt et al. (US 5,540,526).
Regarding claims 7 and 19, Mair does not disclose members forming second supply ports having different pressure losses respectively have been interchangeably attached to the body.
Hyatt discloses a tool 30 including a supply tube 33 within the tool extending along the longitudinal length of the tool. The tool has a bearing surface 35 formed on the peripheral surface of the tool. Counterbores 36 are formed in the peripheral surfaces adjacent the bearing surface. Fluid manifolds 34 extends radially inwardly form a counterbore and in fluid communication with the supply tube 33.  The manifolds are designed to deliver fluid to adjacent the bearing surface. (col. 5 lines 49-63). In addition, the counterbores can provide recesses for mounting a flow control device or meter 38. (col. 6 lines 39-52, Fig. 3A) It would have been obvious to modify the drill of Mair to include counterbores and fitted with flow control devices or meter for controlling the rates, velocity (e.g., the pressure) and direction of the fluid through the manifolds depending on the actual application conditions. 
Mair in view of Hyatt discloses members (flow controlling devices or meters) forming second supply ports having different pressure losses respectively have been interchangeably attached to the body.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier et al. (US 6,210,083).
Regarding claim 1, Kammermeier discloses a drill comprising: a body 1, 2 without a back taper, the body having a flow path 9, 10 of a lubricant inside (noted Kammermeier is silent about the types of lubricant, however, it is inherent that the lubricant includes cutting oil depending on the drilling application), the flow path being branched to a first flow path 14 and a second flow path 14 inside the body; and a cutting edge part (the lower end portion in Fig. 1 including the drill tip 7 and the major cutting edges 12, 12, and an end portion of the chip face 31) integrated with the body, the cutting edge part having a first supply port that supplies the cutting oil toward a workpiece, the first supply port being an outlet of the first flow path (channels 14 at the lowest portion, Fig. 1), wherein the body has a second supply port (the discharge openings 13 of channels 14 other than the ones of the fist flow path 14), the second supply port being an outlet of the second flow path, the outlet of the second flow path being formed on an outer peripheral surface of the body. (col. 2 lines 10-45).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex part Masham
Regarding the intended use limitation “the second supply port supplies the cutting oil to a clearance formed between the body and a bush for positioning the body, the bush being used by inserting the body inside the bush”, it is noted that the prior art used in the rejection is capable of being used for this function. 
In addition, regarding the intended use limitation “the second flow path having a pressure loss by which the cutting oil is not scattered from the second supply port in a radial direction of the body but exuded from the second supply port.”, it is noted that the prior art used in the rejection is capable of being used for this function. 
It is noted that the drill of Kammermeier is capable of the above features. For example, the drill can be used together with a guiding bush having approximate inside diameter as the drill diameter for guiding the drill to drill a hole to obtain an accurate orientation of the drilled hole. For example, the pressure loss on the second flow pass is dependent on fluid viscosity, the flow rate, etc. Depending on the real application conditions such as “the fluid properties, the flow velocity of the fluid, the pressure of the fluid, the rotation speed of the drill, etc.”, the drill of Kammermeier is capable of the above features regarding pressure loss and not scattered by exuded from the second supply port”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier in view of Stedt et al. (US 5,478,176).
Regarding claim 5, Kammermeier doss not disclose the body and the cutting edge part form a holder that holds at least one cutting edge interchangeably.
Stedt discloses a drill 10 having a tip end 14 equipped with two cutting edges that can either be brazed to the shank 12 or can be integral (one-piece) with the shank or can be provided on indexable inserts secured to the shank 12. (Fig. 1, col. 2 lines 38-46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill of Kammermeier to have at least one cutting edge interchangeably being held by the body and the cutting edge part to provide more flexibility for replacing the cutting edge depending on the actual cutting condition.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier in view of JP02009184056A (hereinafter JP ‘056).
Regarding claim 8, Kammermeier discloses a drill according to claim 1 as described above. Kammermeier does not disclose the bush. JP ‘056 discloses a bush 15A is used for guiding a drilling tool M. (Figs. 4-5, Paragraph 16) It would have been obvious to one having ordinary skill in the art to use to drill of Kammermeier together with a bush as taught by JP ‘056 for precision drilling.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier in view of Stedt, and further in view JP ‘056.
Regarding claim 9, Kammermeier in view of Stedt as described in claim 5 above does not disclose the bush, 
JP ‘056 discloses a bush 15A is used for guiding a drilling tool M. (Figs. 4-5, Paragraph 16). The bush has a step through hole consisting of a first hole (the left portion of the bush main body portion excluding the tool guide bush portion 15B, Figs. 
 It would have been obvious to one having ordinary skill in the art to use to drill of Kammermeier in view of Stedt together with a bush as taught by JP ‘056 for precision drilling.
Regarding claim 10, JP ‘092 discloses a drill driving device 50 having a nosepiece 50A coupled to the bush 15A. (Figs. 4-5, Paragraph 17). It would have been obvious to one having ordinary skill in the art to use to drill of Kammermeier in view of Stedt and the bush together with a nosepiece coupled the bush as taught by JP ‘056 for precision drilling for covering the chips and fluid during drilling operation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/470,714 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 cites all the limitation that are cited in claims 9 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722